Citation Nr: 9923728	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-22 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to March 
1961.  

The veteran filed an original claim for service connection 
for low back disability in August 1992.  The Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for low back disability in May 1993 and informed 
the veteran of its decision and of his right to appeal within 
one year thereof at that time, but no timely appeal was 
filed.  Subsequently, the veteran applied to reopen his 
claim.  An RO denial of the benefits sought followed in May 
1994, and the veteran appealed decision to the Board of 
Veterans' Appeals (Board).  The Board indicated in June 1997 
that the RO had correctly reopened the veteran's claim based 
on new and material evidence.  The Board remanded the case to 
the RO for additional development, which has been completed.  
The case is now ready for appellate review.  


FINDING OF FACT

There is no competent evidence of record of a nexus between 
the veteran's currently diagnosed low back disabilities and 
any in-service disease or injury.


CONCLUSION OF LAW

The claim for service connection for low back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will discuss the 
relevant law and VA regulations. The factual background of 
this case will then be reviewed.  The Board will then analyze 
the issue on appeal.

Relevant law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  Service connection for certain chronic 
conditions, including arthritis, may be established where the 
condition was not diagnosed during service but was manifested 
to a compensable degree within one year after veteran's 
discharge from service. 38 U.S.C.A. § § 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); see also Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Service connection may not be granted for congenital or 
developmental defects.  38 C.F.R. §§ 3.303(c); 4.9.  

Well grounded claims

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Appeals for veterans Claims (the 
Court) stated that in order for a claim to be well grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

Factual background

The veteran filed his original claim for service connection 
for low back disability in August 1992.  At that time, he 
indicated that he had injured his back in service when he 
fell against a bunk bed, and that he additionally injured his 
back in service by lifting boxes and supplies.


The veteran's April 1959 entrance examination report was 
essentially negative.  Service medical records dated August 
1960 indicate that the veteran complained  of numbness of the 
left leg for four years.  X-rays in August 1960 revealed 
spina bifida occulta and the possible presence of scoliosis, 
which, if present, was felt to be associated with the spina 
bifida occulta.  There was no spondylolysis or 
spondylolisthesis.  The impression of an examining physician 
in September 1960 was spina bifida occulta; asymmetry of 
joints, L5-S1; and minimal lumbar scoliosis with convexity.  
The physician noted that sine the hypoesthesia complained of 
by the veteran had been present for four years and was not 
progressive, no further treatment was indicated.  In December 
1960, the veteran again complained of back pain and lower 
extremity numbness, which he stated was comparable to those 
beginning four years earlier.

The veteran's March 1961 service discharge examination report 
indicates that no chronic low back disability was present, as 
does an August 1964 service reenlistment examination report.  
In an August 1964  report of medical history, the veteran did 
not refer to musculoskeletal problems.

There are no pertinent medical records covering approximately 
three decades after service.  

VA outpatient treatment records dated July 1992 indicate that 
the veteran sought treatment for back problems and leg 
numbness, stating that he had a service-connected back 
injury.  In August 1992, the veteran again appeared at a VA 
medical facility and reported that he had chronic back pain 
due to an injury during service.  

Later in August 1992, the veteran filed his initial claim of 
entitlement to VA compensation benefits for a low back 
disability; he contended that he initially injured his back 
in a fall in September or October 1960.  October 1992 letters 
from the veteran's mother and sister state that the veteran 
had not had any problems with his spine prior to service.  An 
October 1992 letter from the veteran states that he injured 
his back in service and had leg and thigh numbness since 
service as a result.    The veteran thereafter reported at 
various times that he initially injured his back during 
service and that his back problems and lower extremity 
numbness had continued and worsened over time.

VA and private medical records dating from 1992 onward show 
the presence of chronic low back disability or disabilities, 
variously diagnosed.  None of these records indicates that 
such disability was due to the veteran's service.

A September 1993 report of G.D., M.D. included diagnoses of 
mechanical low back pain without evidence of radiculopathy; 
alcoholism; and alcoholic peripheral neuropathy.

A January 1994 private treatment record signed by S.G., M.D. 
indicates that the veteran informed him "he's had back pain 
since 1989."  The diagnosis was spondylolisthesis, L5-S1.

During a hearing which was held at the RO in February 1996, 
the veteran testified as to in-service back injuries, 
symptoms, and treatment, and that it was his belief that his 
current low back disability was service-related.  He 
indicated that he had not had any post-service back treatment 
until 1992.  He stated that he had been told by a physician 
during his discharge examination that he had a back 
disability, which would stay with him continually and get 
worse over the years and possibly leave him in a wheelchair.  
He was further told that this fact would be recorded in his 
service discharge examination report.  [hearing transcript, 
page 8]

In August 1998, pursuant to the Board's June 1997 remand, a 
VA orthopedic examination was conducted, with the examiner 
specifically being asked to review the claims folder, examine 
the veteran, and provide an opinion as to the likelihood that 
the veteran's current low back disability was related to any 
in-service symptomatology, finding, or event.  

The VA physician, after reviewing the medical history and 
examining the veteran, rendered the following opinion:

The patient obviously has had some 
congenital defects since birth with a 
spondylolisthesis as well as a spina 
bifida occulta, but this certainly is not 
service connected.  The service injuries 
that the patient reports were never 
documented in his C-file, and the first 
real complaints after discharge were in 
1992. . . .I believe that his present 
complaints are due to degenerative disc 
disease at L4-5, L5-S1, with secondary 
radiculopathy in his left leg.  This I 
also do not feel is service-connected.

Analysis

As noted above, under Caluza v. Brown, 7 Vet. App. 498 
(1995), there are three elements which must be satisfied in 
order for a claim to be well grounded.  

The first prong of the Caluza well groundedness test, current 
disability, is met, as there is ample medical evidence of a 
current low back disability based upon the records dating 
from 1992 to the present.  The second prong of the Caluza 
test is also met, as there is evidence of an incurrence or 
aggravation of a disease or injury in service.  The service 
medical record refer to back problems, and the veteran has 
testified as to injures he reportedly sustained in service.  
The Board points out that the veteran's statements as to 
injuries sustained in service are presumed to be credible for 
only the limited purpose of determining the well groundedness 
of the claim under King, supra.

The third prong of the Caluza well groundedness test is not 
met, however, as there is no competent evidence of record of 
a nexus between the in-service disease or injury and the 
current low back disability.  Support for the veteran's claim 
essentially consists of his statements and those of his 
relatives to the effect that his current back disability is 
related to his service.  However, since the veteran is a 
layperson without the benefit of medical training, his 
opinions as to these medical matters are of no probative 
value and can not serve to well ground the claim.  Espiritu, 
2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Similarly, 
the statements of his relatives are incapable of indicating 
the cause of his current low back disability or its date of 
onset.  Competent medical evidence is required.

The Board notes in passing that the VA examination which was 
conducted in August 1998 pursuant to remand instructions from 
the Board furnishes no competent medical evidence of such 
nexus to service and indeed reaches exactly the opposite 
conclusion.

The veteran has at times contended, in essence, that he has 
had back problems continually after service.  Setting aside 
the fact that other statements of the veteran indicate 
relatively recent onset of low back symptomatology, the Board 
notes that the Court has held in Savage v. Gober, 10 Vet. 
App. 488 (1997), that the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b) may obviate the need for 
medical evidence of a nexus between present disability and 
service.  See Savage, 10 Vet. App. at 497.  The only proviso 
is that there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
reported post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.  As discussed above, no such medical evidence is 
of record in this case.

The Board notes that the veteran has testified that he was 
told by a physician at his discharge examination that he had 
a low back disability which would be continuous, get worse, 
and possibly leave him in a wheelchair.  However, even 
presuming under King that this is true, the Court has held 
that a claimant's accounts of statements made to him by 
physicians cannot render a claim well grounded.  The 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995).


To the extent that the veteran is seeking entitlement to 
service connection for spondylolisthesis and spina bifida 
occulta, as noted above these are not considered to be 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c), 4.9 (1998); see Winn v. Brown, 8 Vet. App. 
510, 516 (1996), and cases cited therein.  Under certain 
circumstances service connection may in fact be granted for 
congenital or developmental abnormalities.  See VAOPGC 82-90 
(July 18, 1990).  Such circumstances may include aggravation 
of a congenital or developmental abnormality by service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The veteran in this 
case, however, does not contend that such disabilities were 
aggravated during service; indeed, he denied the existence of 
any back problems before service [see February 1996 hearing 
transcript, pages 6-7].

In summary, the third Caluza prong, nexus evidence, has not 
been satisfied in this case.  The veteran's claim is 
accordingly not well grounded, and the benefit sought on 
appeal is denied.

Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case the well-
groundedness of the claim, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds that the 
veteran has been accorded ample opportunity by the RO to 
present argument and evidence in support of his claim.  Any 
error by the RO in deciding this case on the merits, rather 
than being not well grounded, was not prejudicial to the 
veteran, as the RO accorded his claim more consideration than 
was warranted.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995)..  

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a). VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996). In this case, VA 
is not on notice of any known and existing evidence which 
would render the veteran's claim well grounded. The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claim well grounded, in 
particular competent medical nexus evidence.


ORDER

The veteran not having submitted a well-grounded claim of  
entitlement to service connection for a low back disability, 
the appeal is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

